Case 2:17-cv-11782-NGE-EAS ECF No. 117, PageID.5589 Filed 04/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


MICHAEL GORBE,
EDWARD SHARGABIAN, and
TYRON RUCKER,

             Plaintiffs,                              No. 17-11782

v.                                                    Honorable Nancy G. Edmunds

THE CITY OF LATHRUP VILLAGE,
WILLIAM ARMSTRONG, and
SCOTT MCKEE,

           Defendants.
_______________________________________/

                                     JUDGMENT

      This is an employment discrimination case in which Plaintiffs Michael Gorbe,

Edward Shargabian, and Tyron Rucker brought eleven counts against the City of Lathrup

Village, Chief of Police Scott McKee, and former Chief William Armstrong in their second

amended complaint. (ECF No. 45.) On October 28, 2019, the Court declined to exercise

supplemental jurisdiction over Plaintiffs’ state law claims and dismissed those claims

without prejudice. (ECF No. 86.) And on March 31, 2021, the Court entered summary

judgment in favor of Defendants on all but one of Plaintiffs’ federal claims, dismissing

those claims with prejudice. (ECF No. 112.) Finally, in an order issued this date, the

Court granted Defendants’ motion for partial reconsideration and entered summary

judgment in favor of Defendants on the remaining federal claim, also dismissing it with

prejudice.




                                           1
Case 2:17-cv-11782-NGE-EAS ECF No. 117, PageID.5590 Filed 04/21/21 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED AND ADJUDGED that this case is

DISMISSED.

      SO ORDERED.

                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge


Dated: April 21, 2021


I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 21, 2021, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           2
